                                     SALLY BUTLER
                                       ATTORNEY AT LAW
                                     42-40 BELL BOULEVARD
                                             SUITE 302
                                        BAYSIDE, NY 11361
                                           (718) 279-4500
                                     FACSIMILE (718) 281-0850


June 13, 2019

The Honorable Margo K. Brodie
United States District Court
225 Cadman Plaza East
Brooklyn, N.Y. 11201

                Re:   United States v. Anessa Christian
                      Criminal Docket No. 18 CR 279 (MKB)

Dear Judge Brodie:

        I have been advised by Pretrial Services Officer Bianca Carter that yesterday Ms.
Christian and her third party custodian were evicted from their residence for failure to pay rent.
I have confirmed with Ms. Christian that she is no longer residing at the address provided to the
Court at her initial appearance. She is currently living with her father in Richmond, Virginia. Her
bond conditions require that she live at a particular address with her third party custodian. It is
respectfully requested that her conditions of release be modified allowing the defendant to reside
at an address approved by Pretrial Services.

        I have discussed this application with the government and they have no objection.
Pretrial Services joins in the requested modification.




                                                     Respectfully submitted,


                                                     Sally Butler
                                                     Christopher Wright


cc: Drew Rolle, AUSA
